Citation Nr: 0118898	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for congenital symptomatic 
pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from February 1999 to February 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VA has not examined the veteran 
and has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This includes the duty to obtain VA examinations, 
which provide an adequate basis upon which to determine 
entitlement to the benefit sought.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

The RO determined that the veteran's congenital symptomatic 
pes planus was a congenital or developmental abnormality.  
The Board notes that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306 (2000).  With regard to congenital or 
developmental defects, service connection may not be granted 
for a defect, although service connection may be granted for 
a disability, which is shown by the evidence to have resulted 
from a defect which was subject to a superimposed disease or 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  
There has not been an examination, taking into consideration 
the evidence as a whole, including the service medical 
records, as to whether there were any manifestations of the 
disease in service and if so whether such manifestations 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
congenital symptomatic pes planus was 
aggravated by service.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should specifically 
express an opinion as to whether the 
evidence as a whole shows any 
manifestations of congenital symptomatic 
pes planus in service which constituted 
"aggravation" of the disease within the 
meaning of 38 C.F.R. §§ 3.303(c), 3.306 
(2000).  The examiner should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

